     CASE 0:13-cv-01686-MJD-KMM Document 559 Filed 12/17/18 Page 1 of 5

                    UNITED STATES DISTRICT COURT
                                        District of Minnesota



In re Medtronic, Inc. Securities Litigation         JUDGMENT IN A CIVIL CASE


                                                          Case Number: 13-1686 MJD/KMM




☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
   and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
  been tried or heard and a decision has been rendered.

  IT IS ORDERED AND ADJUDGED THAT:

  1. The Court has jurisdiction over the subject matter of this Litigation and all matters relating
  to the Settlement, as well as personal jurisdiction over the Plaintiffs, all Class Members, and
  Defendants.

  2. Notice of the pendency of this Litigation as a class action and of the proposed Settlement
  was given to all Class Members who could be identified with reasonable effort. The Court
  finds that the form and method of notifying the Class of the pendency of this Litigation as a
  class action and of the terms and conditions of the proposed Settlement: (a) were implemented
  in accordance with the Preliminary Approval Order; (b) constituted the best notice practicable
  under the circumstances; (c) constituted notice that was reasonably calculated, under the
  circumstances, to apprise Class Members of (i) the pendency of the Litigation; (ii) the effect
  of the proposed Settlement (including the releases to be provided thereunder); (iii) Lead
  Counsel’s application for fees and expenses and Plaintiffs’ expenses; (iv) their right to object
  to any aspect of the Settlement, the Plan of Allocation, and/or Lead Counsel’s application for
  fees and expenses and Plaintiffs’ expenses; (v) the right to exclude themselves from the Class;
  and (vi) their right to appear at the Settlement Hearing; (d) constituted due, adequate, and
  sufficient notice to all persons and entities entitled to receive notice of proposed Settlement;
  and (e) satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure, the
  United States Constitution (including the Due Process Clause), Section 21 of the Securities
  Exchange Act of 1934, 15 U.S.C. §78u-4(a)(7), as amended by the Private Securities
  Litigation Reform Act of 1995 (the “PSLRA”), 15 U.S.C. §78u-4, et seq., as amended, and all
  other applicable laws and rules.
  CASE 0:13-cv-01686-MJD-KMM Document 559 Filed 12/17/18 Page 2 of 5
3. Defendants have complied with the Class Action Fairness Act of 2005 (“CAFA”), 28
U.S.C. §1715, et seq. Defendants timely mailed notice of the Settlement pursuant to 28 U.S.C.
§1715(b), including notices to the Attorney General of the United States of America, and the
Attorneys General of all States in which Members of the Class reside. The notice contains the
documents and information required by 28 U.S.C. §1715(b)(1)-(8). The Court finds that
Defendants have complied in all respects with the requirements of 28 U.S.C. §1715.

4. Pursuant to, and in accordance with, Rule 23 of the Federal Rules of Civil Procedure, the
Court hereby fully and finally approves the Settlement set forth in the Stipulation in all
respects (including, without limitation, the amount of the Settlement, the releases provided for
therein, and the dismissal with prejudice of the claims asserted in the Litigation), and finds
that the Settlement is, in all respects, fair, reasonable, adequate, and in the best interests of the
Class. Subject to the terms and provisions of the Stipulation and the conditions therein being
satisfied, the parties are directed to consummate the Settlement.

5. All of the claims asserted in the Litigation are hereby dismissed in their entirety with
prejudice. The Settling Parties shall bear their own costs and expenses, except as otherwise
expressly provided in the Stipulation.

6. The terms of the Stipulation and of this Judgment shall be forever binding on Plaintiffs,
Defendants, and all other Class Members (regardless of whether or not any individual Class
Member submits a Proof of Claim or seeks or obtains a distribution from the Net Settlement
Fund), as well as their respective successors and assigns. The Persons listed on Exhibit 1
hereto are excluded from the Class pursuant to request and are not bound by the terms of the
Stipulation or this Judgment.

7. The releases as set forth in ¶¶4.1-4.4 of the Stipulation (the “Releases”), together with the
definitions contained in ¶¶1.1-1.31 relating thereto, are expressly incorporated herein in all
respects. The Releases are effective as of the Effective Date.

8. Upon the Effective Date, Plaintiffs and each and all of the Class Members who have not
timely opted out of the Class (“Class Releasors”) are hereby permanently barred and enjoined
from the assertion, institution, maintenance, prosecution, or enforcement against Defendants
or any Released Persons in any state or federal court or arbitral forum, or in the court of any
foreign jurisdiction, of any and all Released Claims (including, without limitation, Unknown
Claims), as well as any other claims arising out of, relating to or in connection with, the
defense, settlement, or resolution of the Litigation or the Released Claims, regardless of
whether such Class Member executes and delivers a Proof of Claim.

9. Upon the Effective Date, Plaintiffs shall, and each of the Class Members shall be deemed to
have, and by operation of this Judgment shall have, fully, finally, and forever released,
relinquished, and discharged all Released Claims against the Released Persons. Plaintiffs and
each Class Member are bound by this Judgment, including, without limitation, the release of
claims as set forth in the Stipulation. The Released Claims are hereby compromised, settled,
released, discharged, and dismissed as against the Released Persons on the merits and with
  CASE 0:13-cv-01686-MJD-KMM Document 559 Filed 12/17/18 Page 3 of 5
prejudice by virtue of the proceedings herein and this Judgment.

10. Upon the Effective Date, each of the Released Persons shall be deemed to have, and by
operation of this Judgment shall have, fully, finally, and forever released, relinquished, and
discharged Plaintiffs, each and all of the Class Members, and Plaintiffs’ Counsel from all
claims (including, without limitation, Unknown Claims) arising out of, relating to, or in
connection with the institution, prosecution, assertion, settlement, or resolution of the
Litigation or the Released Defendants’ Claims.

11. Pursuant to the PSLRA, upon the Effective Date, all claims by any individual or entity for
contribution or indemnity arising out of the Litigation, however such claims are denominated,
shall be barred against the Released Persons.

12. Neither this Judgment, the Stipulation (whether or not consummated), including the
Exhibits thereto and the Plan of Allocation contained therein (or any other plan of allocation
that may be approved by the Court), nor any of their terms and provisions, nor any of the
negotiations, discussions, or proceedings connected with the Stipulation, nor any act
performed or document executed pursuant to or in furtherance of the Stipulation, or the
Settlement (including any arguments proffered in connection therewith), nor any of the
documents or statements referred to therein nor any payment or consideration provided for
therein, shall be:
    (a) offered or received against the Released Persons as evidence of or construed as or
deemed to be evidence of any presumption, concession, or admission by any of the Released
Persons with respect to the truth of any fact alleged by the Plaintiffs or the validity of any
claim that has been or could have been asserted in this Litigation or in any other litigation
alleging a Released Claim, or the deficiency of any defense that has been or could have been
asserted in this Litigation or in any other litigation alleging a Released Claim, or of any
liability, negligence, fault, or wrongdoing of any kind of the Released Persons;
    (b) offered or received against the Released Persons as evidence of a presumption,
concession or admission of any fault, misrepresentation, or omission with respect to any
statement or written document approved or made by any of the Released Persons;
    (c) offered or received against the Released Persons as evidence of a presumption,
concession, or admission with respect to any liability, negligence, fault or wrongdoing, or in
any way referred to for any other reason as against any of the Released Persons, in any other
civil, criminal, or administrative action or proceeding, other than such proceedings as may be
necessary to effectuate the provisions of the Stipulation; provided, however, that the Released
Persons may refer to it to effectuate the liability protection granted them hereunder;
    (d) offered or construed as evidence that a class should or should not be certified in the
Litigation if the Settlement is not consummated;
    (e) construed against the Released Persons as an admission or concession that the
consideration to be given hereunder represents the amount which could be or would have
been recovered after trial; or
    (f) construed as or received in evidence as an admission, concession, or presumption
against Plaintiffs or any of the Class Members that any of their claims are without merit, or
that any defenses asserted by the Released Persons have any merit or that damages
  CASE 0:13-cv-01686-MJD-KMM Document 559 Filed 12/17/18 Page 4 of 5
recoverable under the operative complaint would not have exceeded the Settlement Fund.

13. Notwithstanding the provisions of the preceding paragraph, the Released Persons and their
respective counsel may refer to or file the Stipulation and/or this Judgment in any action that
may be brought against them in order to support a defense, claim, or counterclaim based on
principles of res judicata, collateral estoppel, release, good faith settlement, judgment bar or
reduction or any other theory of claim preclusion or issue preclusion or similar defense or
counterclaim or otherwise to enforce the terms of the Settlement.

14. The Court finds that Medtronic has satisfied its financial obligations under the Stipulation
by paying or causing to be paid $43,000,000.00 to the Settlement Fund.

15. The Court finds and concludes that the Plaintiffs, Plaintiffs’ Counsel, Defendants, and
Defendants’ counsel have complied with each requirement of Rule 11(b) of the Federal Rules
of Civil Procedure in connection with the institution, prosecution, defense, and/or settlement
of this Litigation.

16. Any Plan of Allocation submitted by Lead Counsel or any order entered regarding any
attorneys’ fee and expense application shall in no way disturb or affect this Judgment and
shall be considered separate from this Judgment. Separate orders shall be entered regarding
approval of a plan of allocation and Lead Counsel’s application for an award of attorneys’
fees and expenses.

17. Any appeal or any challenge affecting the approval of: (a) the Plan of Allocation
submitted by Lead Counsel; and/or (b) this Court’s approval regarding any attorneys’ fee and
expense applications shall in no way disturb or affect the finality of the other provisions of
this Judgment nor the Effective Date of the Settlement.

18. Without affecting the finality of this Judgment in any way, jurisdiction is hereby retained
over Defendants, Plaintiffs, and Class Members for all matters relating to the administration,
interpretation, effectuation or enforcement of the Stipulation and this Judgment, including any
application for fees and expenses incurred in connection with administering and distributing
the Settlement proceeds to the Members of the Class.

19. In the event that the Settlement does not become Effective in accordance with the terms of
the Stipulation, or is terminated pursuant to ¶7.3 of the Stipulation, ¶¶7.6 and 7.7 of the
Stipulation shall apply and this Judgment shall be rendered null and void to the extent
provided by and in accordance with the Stipulation and shall be vacated and may not be
introduced as evidence or reflected in any action or proceeding by any person or entity, and
each party shall be restored to his, her or its respective position as it existed prior to May 31,
2018.

20. Without further order of the Court, the parties to the Stipulation are hereby authorized to
agree to and adopt such amendments or modifications of the Stipulation or any Exhibits
attached thereto to effectuate the Settlement that: (a) are not materially inconsistent with this
  CASE 0:13-cv-01686-MJD-KMM Document 559 Filed 12/17/18 Page 5 of 5
Judgment; and (b) do not materially limit the rights of Class Members in connection with the
Settlement. Without further order of the Court, the parties to the Stipulation may agree to
reasonable extensions of time to carry out any of the provisions of the Stipulation.

21. The Court has considered the objection filed by Anthony M. Chasensky and finds it to be
without merit. Therefore, it is overruled.

22. There is no just reason for delay in the entry of this Judgment as a final judgment in this
Litigation and immediate entry by the Clerk of the Court is expressly directed.



 Date: 12/17/2018                                         KATE M. FOGARTY, CLERK

                                                                   s/A. Linner
                                                      (By) A. Linner, Deputy Clerk
